Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 14, 2020

The Court of Appeals hereby passes the following order:

A20A1807. BILLY NORRIS v. THE STATE.

      In 2004, Billy Norris was convicted of aggravated sodomy and sexual battery
and was required to register as a sex offender. In 2019, Norris filed a petition for
removal from the sex offender registry pursuant to OCGA § 42-1-19. On June 18,
2019, the trial court entered an order denying the petition. Norris filed a motion for
reconsideration, which the trial court also denied. On September 4, 2019, Norris filed
a notice of appeal to this Court. We lack jurisdiction for two reasons.
      First, under OCGA § 5-6-35 (a) (5.2), “[a]ppeals from decisions of superior
courts granting or denying petitions for release pursuant to Code Section 42-1-19”
must be taken by application for discretionary appeal. “The failure to comply with the
discretionary appeals procedure of OCGA § 5-6-35 is . . . a jurisdictional defect
compelling dismissal where, as here, the discretionary application is required[.]”
Crosson v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617) (2012).
      Second, even if a direct appeal were permissible here, this appeal is untimely.
Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days of an
appealable judgment. The proper and timely filing of a notice of appeal is an absolute
requirement to confer appellate jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Norris filed his notice of appeal 78 days
after entry of the trial court’s order denying his motion for removal from the sex
offender registry. Although he filed a motion for reconsideration of that order, the
filing of a motion for reconsideration does not extend the time for filing a notice of
appeal, and the denial of a motion for reconsideration is not itself a directly
appealable judgment. State v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008);
Bell v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d 187) (2000).
      For these reasons, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/14/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.